DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Response to Amendment
A preliminary amendment received on 03/26/2021 is acknowledged and entered. Claims 1, 4, 6, 8, 14 and 16 have been amended. Claims 16-20 have been withdrawn. New claims 21-27 have been added. Claims 1-27 are currently pending in the application. 
Applicant’s election without traverse of claims 1-15 and new claims 21-27 in the reply filed on 03/26/2021 is acknowledged. Claims 1-27 are pending in the application.
                                      Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/333,363. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to essentially the same method of 
This is a provisional nonstatutory double patenting rejection.
                                                   Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the examples disclosed in the Specification, does not reasonably provide enablement for "The method of claim 1, wherein a total amount of funds contributed by the employee …, strategized to receive the maximum benefit with the minimum period of the investment outstanding.”
(emphasis added). The specification does not provide support for the recited limitations, and thus does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with this claim. Thus, the disclosure cannot provide support for the undue breadth of the claims, which due to the underlined terms includes elements not envisioned by the inventor and/or elements not yet even in existence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 14-15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 3 recites the limitation “the escrow account”.  There is insufficient antecedent basis for this limitation in the claims.
The term "substantially similar" in claims 14 and 15 is a relative term which renders the claim indefinite.  The term "substantially similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear how similar the Employee Stock Purchase plan would need to be in order to infringe the claimed invention.
	Claim 24 recites: “The method of claim 1, wherein a total amount of funds contributed by the employee into the ESPP is the minimum allowable at the beginning of the enrollment period and investing the maximum allowable at the end of enrollment, strategized to receive the maximum benefit with the minimum period of the investment outstanding.” The terms the maximum benefit and the minimum period in the claim are relative term which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Further, there is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-15 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).

Claims 1-15 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

1.	Claim 1 does not recite the use of any technology at all. There is no machine-or-transformation in the claim, the recited steps could all be done mentally in a person's brain or on paper. However, technology is required to be considered statutory subject matter. The claim is not even arguably tied to a machine — especially under the Nuijten construction of machine to be a “concrete thing, consisting of parts, or of certain devices and combination of devices [including] every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result.” (Quoting Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570 (1863)). For Bilski prong, the claim does not require transformation of any article into a different state or thing. The claims only recite an abstract idea. The recited steps do not apply, involve, use, or advance the technological arts since all of the recited steps can be done with no technology at all. The resulting structure could be a bunch of numbers and words on paper, which is not eligible for patent protection because it is simply printed matter. Therefore, claim 1 is not eligible subject matter under § 101.

2. 	Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). For the purposes of examination, the Examiner assumes, based on the Specification [0017], that a microprocessor is utilized for conducting the recited steps. If so, claim 1 is directed to a statutory category, because a series of steps for supplying and repaying funds provided to an employee participating in an employer subsidizing stock plan satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of supplying and repaying funds 
	Claim 1.    A method of supplying and repaying funds provided to an employee
participating in an employer subsidizing stock plan, the method comprising:
	performing an employee payroll contribution transaction into an Employee Stock Purchase plan (ESPP);
	performing an employer stock-subsidizing transaction into the ESPP, wherein at least a portion of an amount deposited into the employee stock purchase plan has an unrealized stock discount subsidy form;
	generating a line of credit and performing an employee contingent fee/interest loan origination(s) from a loaning entity to the employee to supplement the contributions of the employee; and
	performing a loaning entity reimbursement transaction from the Employee Stock Purchase plan to the loaning entity.

The limitations of performing a payroll contribution transaction; performing an employer stock-subsidizing transaction; generating a line of credit; originating a loan; and reimbursing a loaning entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “performing a payroll contribution transaction”; “performing an employer stock-subsidizing transaction;” etc.) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. For example, but for the “by a e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
	It is similar to other abstract ideas held to be non-statutory by the courts. See, for example, Bancorp Services v. Sun Life, 687 F.3d 1266, 103 U.S.P.Q.2d 1425 (Fed. Cir. 2012), System for managing a stable value protected investment plan; Credit Acceptance Corp. v. Westlake Services, "__ F.3d __, __ U.S.P.Q.2d __ (Fed Cir. 2017), System and Method for providing financing; Shortridge v. Foundation Const. Payroll Service, LLC, 655 Fed. Appx. 848 (Fed Cir. 2016), Payroll Processing, certification reporting and project management system; Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 117 U.S.P.Q.2d 1693 (Fed. Cir. 2016), Method for a borrower to evaluate and/or obtain financing such as a loan; Retirement Capital Access Management Co., LLC v. U.S. Bancorp, "611 Fed. Appx. 1007 (Fed. Cir. 2015) CAFC Appeal No. 15-1039", Converting a portion of future retirement payments to current benefits; and Dealertrack Inc. v Huber, 674 F.3d 1315, 101 U.S.P.Q.2d 1325 (Fed. Cir. 2012), Automated credit application system. See, also, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; Bilski v. Kappos - a concept of hedging, or protecting against risk. See, also: Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014), Formulation and trading of risk management contracts; and In re Maucorps, 609 F.2d 481, 203 U.S.P.Q. 812 (CCPA 1979), Computer Systems for Optimizing Sales Organizations and Activities. 
	All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
Further, merely combining several abstract ideas does not render the combination any less abstract. See, RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea ... to another abstract idea . . . see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1094 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).  Thus, adding one abstract idea (conducting payroll or reimbursement transactions) to another abstract idea (originating a loan) does not render the claim non-abstract.”
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the steps of performing a payroll contribution transaction; performing an employer stock-subsidizing transaction; generating a line of credit; originating a loan; and reimbursing a loaning entity steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   The recited step do not control or improving operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require basic commercial interactions. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a microprocessor to perform a payroll contribution transaction; an employer stock-subsidizing transaction; generate a line of credit; originate a loan; and reimburse a loaning entity amounts to no more than mere instructions to apply the exception using a generic computer component. The claim is now re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, transmitting information, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional sensors, communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. Specifically, regarding the  functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Thus, the background of the application does not provide any indication that the microprocessor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps of identifying do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 1 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as extending financial assistance to employees with access to stock discounting plans by employers (Specification, [0011]). Thus, the current application’ solution to the problem of extending financial assistance is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not 
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of performing a payroll contribution transaction; performing an employer stock-subsidizing transaction; generating a line of credit; originating a loan; and reimbursing a loaning entity merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered  Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited limitations are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. Further, although the Examiner takes the steps recited in the independent claims as exemplary, the Examiner points out that limitations recited in dependent claims 2-15 and 21-27 further narrow the abstract idea but do not make the claims any less abstract. Each dependent claim 2-15 and 21-27 merely adds further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning Ultramercial, 772 F.3d at 716. Therefore, dependent claims 2-15 and 21-27 are also directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9, 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al. (US 2005/0065873 A1) in view of Leicht et al. (US 2006/0020501 A1).
	Claim 1. Hendrickson et al. (Hendrickson) discloses a method of supplying and repaying funds provided to an employee participating in an employer subsidizing benefit plan, the method comprising:

	Hendrickson does not specifically teach that the employee benefit plan is an Employee Stock Purchase plan (ESPP), which is disclosed in Leicht et al. (Leicht) [0002]; [0012]; [0018]; [0021].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hendrickson to include the recited limitations, as disclosed in Leicht, for the benefit of increasing retirement income and therefore maintain a quality of life after retirement, as specifically stated in Leicht. Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hendrickson to include the recited limitations, as disclosed in Leicht, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
	Hendrickson further teaches:
	performing an employer stock-subsidizing transaction into the ESPP, wherein at least a portion of an amount deposited into the employee stock purchase plan has an unrealized stock discount subsidy form; [0020]; [0027]
	generating a line of credit and performing an employee contingent fee/interest loan origination(s) from a loaning entity to the employee to supplement the contributions of the employee; Figs. 2 and 3; Abstract; [0024]; [0027], and
	performing a loaning entity reimbursement transaction from the Employee Stock Purchase plan to the loaning entity. Fig. 2; [0022]; [0024]

	Claim 4.   The method of claim 1, wherein the loaning entity is a business
cooperative comprised of employees with like plans, institutional investors, and/or a pool of individual investors; wherein the employee stock purchase plan is used as a capital contribution; and wherein the employee originations against the line of credit occurs on at the employee discretion. Hendrickson; Figs. 2 and 3; [0024]; [0027]

	Claim 5.   The method of claim 1, wherein the loaning entity reimbursement transaction is configured to occur on an ad hoc basis in the form of equity in the cooperative, cash, or a plurality of both. Hendrickson; Figs. 2 and 3; [0024]; [0027]



	Claim 8.   The method of claim 1, wherein the employee loans against the line of credit occurs on an ad hoc basis, such that performing the employee loan originating transaction includes performing a plurality of variables and contingencies, including the market value of the stock, total of originations, accumulated balance originated, and period of balances outstanding. Hendrickson; Figs. 2 and 3; [0024]; [0027]

	Claim 9.   The method of claim 1, wherein the sum of the loaning entity reimbursement transaction is greater than the sum of the employee originations in cases where options are sold, or the market price falls below the discounted price. Hendrickson; [0018]; [0021]; [0024]; [0027]

	Claim 21.   The method of claim 1, wherein the line of credit is determined by the payroll contribution of the employee into the employee stock purchase plan; and the employee contributions are designed to increase throughout the enrollment period investment. Hendrickson; [0018]; [0021]; [0024]; [0027]

	Claim 22.   The method of claim 1, wherein the amount of the ESPP line of credit for the employee is up to the employee ESPP contribution. Hendrickson; [0018]; [0021]; [0024]; [0027]


	Claim 24.   The method of claim 1, wherein a total amount of funds contributed by the employee into the ESPP is the minimum allowable at the beginning of the enrollment period and investing the maximum allowable at the end of enrollment, strategized to receive the maximum benefit with the minimum period of the investment outstanding. Hendrickson; [0018]; [0021]; [0024]; [0027]
	
	Claim 27.   The method of claim 1, wherein the payroll contributions made by the employee into their ESPP account and the amount of cumulative originations against their line of credit advanced into their checking accounts represents the total subject to contingent loan interest and other fees paid to secure the loans originated. Hendrickson; [0018]; [0021]; [0024]; [0027]

Claims 2, 14-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson in view of Leicht and further in view of “Employee Stock Purchase Plans Under Internal Revenue Code Section 423”; 11/17/2009; pages 32. 

	Claims 2, 14-15 and 25.   Hendrickson does not explicitly teach: wherein at least a portion of the amount deposited in the employee contribution transaction is an IRS 
	it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hendrickson to include the recited limitations, as disclosed in IRS U.S. Code § 423, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claims 3, 6, 10-13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson in view of Leicht and further in view of Official Notice.

escrow account. Official Notice is taken that it is old and well-known to use escrow account for payment transactions for the benefit of setting necessary funds aside to perform the transaction. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hendrickson to include the recited limitations for the benefit of setting necessary funds aside to perform the transaction.

	Claim 6.   The method of claim 1, wherein the loaning entity reimbursement
transaction is configured to occur upon purchase of stock from escrow account per plan policy. Hendrickson teaches all limitations of claim 6, except purchase of stock from escrow account. Official Notice is taken that it is old and well-known to use escrow account for payment transactions for the benefit of setting necessary funds aside to perform the transaction. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hendrickson to include the recited limitations for the benefit of setting necessary funds aside to perform the transaction.
	
	Claim 10.   The method of claim 1, wherein the value of the loans to the employee can be sold to a third party, either as options or whole. Hendrickson teaches  modify Hendrickson to include the recited limitations, for the benefit of employing a third-party servicer to service the loan on behalf of the lead institution.

	Claim 11.   The method of claim 10, wherein the option period of time is matched with vesting schedule required by the employer. Hendrickson; [0018]; [0021]; [0024]; [0027]

	Claim 12.   The method of claim 10, wherein the value of the loans is based on the total originations by the employee, balances originated, period balances remain outstanding, and a variable interest rate calculated based on the value of their stock. Hendrickson; [0018]; [0021]; [0024]; [0027]

	Claim 13.   The method of claim 1, wherein the Employee Stock Purchase plan includes an escrow savings account. Hendrickson teaches all limitations of claim 13, except an escrow savings account. Official Notice is taken that it is old and well-known to use an escrow savings account for the benefit of setting necessary funds aside to perform the transaction. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hendrickson to 

	Claim 26.   The method of claim 1, wherein the employee ESPP contributions are deposited in an ESCROW type account for a period required by the employer. Hendrickson teaches all limitations of claim 26, except the use of escrow account. 
Official Notice is taken that it is old and well-known to use escrow account for employee payment distributions for the benefit of setting necessary funds aside to perform the transaction. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hendrickson to include the recited limitations for the benefit of setting necessary funds aside to perform the transaction.











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        07/01/2021